Citation Nr: 0807502	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1956 to 
July 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claims file shows that in July 2004, the veteran 
underwent a VA examination at the VA outpatient clinic in 
Viera, Florida (in the audiology department).  The 
examination report states that the veteran's C-file was 
available for review and contained physical examinations from 
1956-1981, consisting of records from active duty service and 
from service in the National Guard and reserves.  In 
addition, the January 2005 statement of the case specifically 
lists service medical records and U.S. Army Reserve service 
medical records for the period July 20, 1957 through July 25, 
1982 under its description of evidence that was considered.

Unfortunately, these records have somehow become separated 
from the veteran's claims file; and the claims file is 
currently void of any service medical records for the 
veteran.  In attempting to address this informally, an e-mail 
was sent from the Board to the RO inquiring whether the RO 
still had the veteran's service medical records.  A response 
received 11 minutes later indicated that the veteran's file 
had been sent to the Board, and the service medical records 
were of record in the file when it was sent.  A more formal 
effort at locating the missing files is in order.  

Accordingly, the case is REMANDED for the following action:

1.  A documented search for the veteran's 
missing service medical records should be 
made, including contacting the Florida VA 
clinic at which the veteran was examined 
for VA purposes in July 2004, the American 
Legion, and the veteran (to submit copies 
of any service medical records he may have 
in his possession.)  

2.  Ask the veteran to identify those 
places at which he received any private or 
VA care for hearing complaints since 1962, 
and attempt to obtain copies of the 
records identified.  

3.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative a supplemental statement of 
the case and appropriate time for 
response, before the case is returned to 
the Board for its review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



